UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6318



TYRONE CLARK,

                                            Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-95-265-JFM, CR-92-293-JFM)


Submitted:   August 22, 1996           Decided:     September 3, 1996


Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Tyrone Clark, Appellant Pro Se. Lynn Ann Battaglia, United States
Attorney, Philip S. Jackson, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for joinder of a party and his Fed. R. Civ. P. 60(b) motion

to set aside a judgment. We have reviewed the record and the dis-

trict court's opinion and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Clark v. United
States, Nos. CR-92-293-JFM; CA-95-265-JFM (D. Md. Jan 31, 1996). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2